Name: 2009/170/EC,Euratom: Decision of the Council of 16Ã February 2009 amending the Rules of Procedure of the Court of First Instance of the European Communities as regards the language arrangements applicable to appeals against decisions of the European Union Civil Service Tribunal
 Type: Decision
 Subject Matter: politics and public safety;  executive power and public service;  electrical and nuclear industries;  EU institutions and European civil service
 Date Published: 2009-03-04

 4.3.2009 EN Official Journal of the European Union L 60/3 DECISION OF THE COUNCIL of 16 February 2009 amending the Rules of Procedure of the Court of First Instance of the European Communities as regards the language arrangements applicable to appeals against decisions of the European Union Civil Service Tribunal (2009/170/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Article 64 of the Protocol on the Statute of the Court of Justice, In accordance with the procedure laid down in the second subparagraph of Article 245 of the Treaty establishing the European Community and the second subparagraph of Article 160 of the Treaty establishing the European Atomic Energy Community, Having regard to the request of the Court of Justice of 24 September 2008, Having regard to the opinion of the European Parliament of 13 January 2009, Having regard to the opinion of the Commission of 18 November 2008, Whereas the Rules of Procedure of the Court of First Instance should specify the language of the case in an appeal against a decision of the Civil Service Tribunal, as referred to in Articles 9 and 10 of the Annex to the Protocol on the Statute of the Court of Justice, HAS DECIDED AS FOLLOWS: Article 1 The Rules of Procedure of the Court of First Instance of the European Communities of 2 May 1991 (OJ L 136, 30.5.1991, p. 1, as corrected by OJ L 317, 19.11.1991, p. 34), amended on 15 September 1994 (OJ L 249, 24.9.1994, p. 17), 17 February 1995 (OJ L 44, 28.2.1995, p. 64), 6 July 1995 (OJ L 172, 22.7.1995, p. 3), 12 March 1997 (OJ L 103, 19.4.1997, p. 6, as corrected by OJ L 351, 23.12.1997, p. 72), 17 May 1999 (OJ L 135, 29.5.1999, p. 92), 6 December 2000 (OJ L 322, 19.12.2000, p. 4), 21 May 2003 (OJ L 147, 14.6.2003, p. 22), 19 April 2004 (OJ L 132, 29.4.2004, p. 3), 21 April 2004 (OJ L 127, 29.4.2004, p. 108), 12 October 2005 (OJ L 298, 15.11.2005, p. 1), 18 December 2006 (OJ L 386, 29.12.2006, p. 45) and 12 June 2008 (OJ L 179, 8.7.2008, p. 12), are hereby amended as follows: before Article 137, there shall be inserted in TITLE 5  APPEALS AGAINST DECISIONS OF THE EUROPEAN UNION CIVIL SERVICE TRIBUNAL an Article 136a, to be worded as follows: Article 136a Without prejudice to the arrangements laid down in Article 35(2)(b) and (c) and the fourth subparagraph of Article 35(3) of these Rules, in appeals against decisions of the Civil Service Tribunal as referred to in Articles 9 and 10 of the Annex to the Statute of the Court of Justice, the language of the case shall be the language of the decision of the Civil Service Tribunal against which the appeal is brought. Article 2 This Decision shall enter into force on the first day of the second month following its publication in the Official Journal of the European Union. Done at Brussels, 16 February 2009. For the Council The President O. LIÃ KA